Citation Nr: 0308213	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1941 to November 1943.  

This case is before the Board of Veterans' Appeals on appeal 
from a December 1998 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and 
was remanded in March 2001.  At that time, the issue of 
entitlement to service connection for lumbar spine disability 
was also in appellate status.  However, that benefit was 
subsequently granted by the RO in a December 2002 rating 
decision. 


FINDING OF FACT

Cervical spine disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is it otherwise related to 
service.


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A December 2002 Supplemental Statement 
of the Case informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining as well as his responsibilities in 
connection with identifying and obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records, 
including a VA examination report from June 2002.  As the 
record shows that the veteran has been afforded a VA 
examination with etiology opinion, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran had several low back 
injuries in service in 1941.  His service medical records 
confirm that he was admitted to the hospital on three 
occasions in 1941 for lumbosacral and sacroiliac sprain.  As 
noted in the introduction, service connection has already 
been established for low back disability.  However, service 
medical records do not document any cervical spine complaints 
or clinical findings.  

On VA examination in September 1944, lumbar spine findings 
were reported, but there was no reference to any cervical 
spine symptomatology.  A report of a May 1970 VA examination 
documents low back complaints and findings, but there was no 
reference to the cervical spine.  A June 1986 VA examination 
included x-rays of the cervical spine which showed evidence 
of fusion of the bodies of C5-6-7 and degenerative disc 
disease at the C3-4 level.  Post-service records also include 
a March 1987 medical record which refers to a history of neck 
and low back pain since an automobile accident in February 
1987.  Other records dated in 1987 refer to a herniated disc 
in the cervical spine.  During a June 2002 VA examination, 
the veteran reported having been in a car accident in the 
early 1980s that caused a neck injury.  At that time, fusion 
of the 5th, 6th and 7th cervical vertebrae was done.  The 
veteran also reported having a cervical strain as a result of 
a car accident in 1987.  

The June 2002 VA examiner diagnosed the veteran with fusion 
of the 5th, 6th and 7th vertebrae of the cervical spine with 
moderate loss of range of motion, secondary to fusion.  The 
examiner's opinion was that the veteran's current cervical 
spine disabilities were a result of his post-service motor 
vehicle accidents and were therefore not as likely associated 
with his military service.

The Board acknowledges the veteran's contentions that the 
back injuries he suffered in service are related to his 
current cervical spine disabilities.  However, as a layperson 
he is not competent to offer an opinion as to medical 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
this case, a medically trained examiner has concluded that 
there is no connection between the veteran's current cervical 
spine problems and the low back symptoms noted during 
service.  The fact that the veteran suffered low back 
symptoms during service is conceded.  However, the competent 
evidence of record is against a finding of any link between 
current cervical spine disability and the in-service 
symptoms.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
cervical spine disability.  It follows that there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

